Case: 11-31035     Document: 00511829550         Page: 1     Date Filed: 04/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 20, 2012
                                     No. 11-31035
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KEVIN HAYNES,

                                                  Petitioner-Appellant

v.

W.A. SHERROD,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CV-497


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Kevin Haynes, federal prisoner # 43015-053, appeals the dismissal of his
28 U.S.C. § 2241 petition alleging that his consecutive sentences pursuant to 18
U.S.C. 924(c) were invalid in light of Abbott v. United States, 131 S. Ct. 18
(2010). The district court dismissed the petition on grounds that Haynes failed
to satisfy the “savings clause” of 28 U.S.C. § 2255(e).
        We review the district court’s dismissal on the pleadings de novo. Pack v.
Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Claims relating to alleged errors in

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31035   Document: 00511829550      Page: 2   Date Filed: 04/20/2012

                                  No. 11-31035

a federal sentence are properly raised in a 28 U.S.C. § 2255 motion rather than
in a § 2241 petition. Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).
However, under the savings clause of § 2255(e), a § 2241 petition that attacks a
federal sentence may be considered if the petitioner shows that the § 2255
remedy is “inadequate or ineffective to test the legality of his detention.”
§ 2255(e). The savings clause of § 2255 applies only to claims that are “based on
a retroactively applicable Supreme Court decision which establishes that
petitioner may have been convicted of a nonexistent offense” and that were
“foreclosed by circuit law at the time when the claim should have been raised in
the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).
      Abbott does not state, as Haynes mistakenly asserts, that multiple
consecutive terms of imprisonment may not be imposed for separate convictions
under § 924(c). See Abbott, 131 S. Ct. at 23 (noting that “a defendant is subject
to a mandatory, consecutive sentence for a § 924(c) conviction”). To the contrary,
the Supreme Court has affirmed the imposition, in a single proceeding, of six
consecutive sentences under § 924(c). Deal v. United States, 508 U.S. 129, 132-
37 (1993); see United States v. Thomas, 627 F.3d 146, 158 (5th Cir. 2010)
(following Deal). Abbott said nothing to affect Deal’s holding that an offender
charged with multiple § 924(c) offenses receives a mandatory minimum sentence
for each such offense.
      Haynes fails to show that his claim was “based on a retroactively
applicable Supreme Court decision which establishes that [he] may have been
convicted of a nonexistent offense.” Reyes-Requena, 243 F.3d at 904. He was
therefore not entitled to bring his claim under § 2241, and the district court’s
dismissal is AFFIRMED.




                                        2